Citation Nr: 1540479	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-24 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for cervical spine disorder.  

4.  Entitlement to service connection for left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

In December 2014, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record in the Veterans Benefits Management Center (VBMS) file.  

The issues of entitlement to service connection for tinnitus and left knee disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.  


FINDINGS OF FACT

1.  The competent and credible evidence of record fails to establish a bilateral hearing loss disorder in service, or at any time thereafter.  

2.  The competent and credible evidence of record fails to establish a cervical spine disorder in service or at any time thereafter.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).   

2.  A cervical spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a July 2012 letter sent to the Veteran.  The letter fully addressed all notice elements in these matters.  It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the issues herein decided on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated the Veteran's service treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his bilateral hearing loss or cervical spine claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App.79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In this case, no examination is necessary in order to adjudicate the aforementioned claims.  As explained below, the record does not reflect competent evidence of a current disability or recurrent symptoms, and, as such, examination is not required.  

Further, the Veteran was provided an opportunity to set forth his contentions at a videoconference hearing in December 2014 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2)  requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Therefore, not only were the issues "explained in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board can adjudicate the claims based on the current record.   

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).   

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran asserts that service connection is warranted for bilateral hearing loss and a cervical spine disorder based upon service incurrence.   He maintains that he was a culinary specialist on ship and there was noise on the lower level 24 hours a day.  He also indicated that he served assisting on the flight deck, and he was exposed to the jet noise.  As to his cervical spine disorder, he related that he was a member of the Navy wrestling team and incurred injuries while wrestling.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).   

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b)  (West 2014); 38 C.F.R. § 3.303(d) (2015).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2015). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Service treatment records are devoid of findings, treatment, or diagnoses for bilateral hearing loss or cervical spine disorder.   There is also no medical evidence of any of these disorders after service.  Moreover, and of great import, there is no medical evidence of bilateral hearing loss or a cervical spine disorder at any time during the appellate period. 

The Veteran testified at a videoconference hearing before the undersigned VLJ in December 2014.  The Veteran testified that he noticed hearing loss in August 2002 when he was on the flight line deck.  He also stated that he was provided hearing protection while on the flight line deck, but none below deck when performing his work as a culinary specialist.  As for his cervical spine disorder, he asserted that he was a member of the Navy wrestling team and started noticing problems with his neck while wrestling.  He testified that there was a team physician, but injuries were not documented and he did not seek any other treatment because of his fear of being cut from the team.  He stated that his cervical spine injury occurred around 2001; the same time as he incurred his lumbar spine injury for which he has been service-connected.  

As to his claims for service connection for bilateral hearing loss, and a cervical spine disorder, there has been no medical evidence showing that the Veteran presently has any of these claimed disabilities.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110,1131  (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) .  In this case, however, there is no medical evidence of bilateral hearing loss, or a cervical spine disorder at any time during the period under appellate review.  The evidence of record has shown that the Veteran has not had bilateral hearing loss or a cervical spine disorder at any time during the appeal period or in service. 

The Veteran has submitted several lay statements from friends who served with him and family members to the effect that they were told by the Veteran of his claimed hearing and cervical spine complaints.  However, none of his family or friends have alleged, nor does the record show, that they have medical expertise that gives them the ability to diagnose his claimed disabilities.  

Absent the Veteran's personal statements, there is no evidence that he currently suffers from bilateral hearing loss or cervical spine disorder.  The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Although the Veteran is competent to describe a decrease in hearing and pain in his neck, he is not competent to diagnose himself as having bilateral hearing loss or a cervical spine disorder.  

Thus, since the weight of the evidence does not show that he presently has bilateral hearing loss or a cervical spine disorder, or has had either disability  at any time since filing his claim, there is no basis upon which to grant service connection.  Service connection for bilateral hearing loss and a cervical spine disorder is not warranted.   


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a cervical spine disorder is denied.  


REMAND

Additional development is necessary in the claims for service connection for tinnitus and a left knee disorder.  

The Veteran contends that service connection is warranted for tinnitus as it is due to his military service.  Tinnitus is the type of condition to which lay evidence is competent to diagnose.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation).  However, there is no indication, other than the Veteran's own subjective statements, that his tinnitus is due noise exposure in service.  As there is evidence of current disability and reported excessive noise exposure in service, a VA examination is required. 

The Veteran asserts that service connection is warranted for a left knee disorder based on service incurrence.  He maintains that he injured his left knee in service at the same time that he injured his lumbar spine, which is now service-connected.  He also testified at his December 2014 videoconference hearing, that his left and right knees were examined at his July 2012 VA examination and he was found to have a disability of both knees.  A review of the record shows that to be true, but no medical opinion was requested at that time for his left knee disability.  

The Veteran also testified that he favors his left knee due to the pain incurred by his right knee.  Service connection is in effect for right knee strain.  This raises the issue of secondary service connection.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Aggravation of nonservice-connected disabilities. Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b). 

This regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310  (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995). 

Further, the Veteran has applied for Social Security Administration (SSA) disability benefits, and his left knee was evaluated in connection with that claim.  In Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010), the Federal Circuit held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, because the Veteran has applied for  Social Security disability benefits, the relevancy of the records used to make any such decision should be reviewed prior to a decision being made regarding his left knee claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO.  
 
2.  Obtain adjudicative documents and the records considered by the Social Security Administration  in making its decision for the Veteran's Social Security disability benefits.  Any negative response should be included with the VBMS claims file. 

3.  Following completion of the above, schedule an appropriate VA orthopedic examination to determine the nature and  etiology of the Veteran's claimed left knee disorder.  All indicated tests and studies are to be performed.  In connection with the examination, the VBMS claims file and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that a left knee disorder had its onset in-service or is otherwise causally related to the Veteran's service, or has been aggravated by his service-connected right knee strain.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.   

4.  Following completion of the development requested in paragraphs 1 and 2, above, schedule an appropriate VA examination to determine the presence and etiology of the Veteran's reported tinnitus.  In connection with the examination, the VBMS claims file and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that tinnitus had its onset in-service or is otherwise causally related to the Veteran's service, to include as a result of inservice noise exposure.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.   

5.  After completion of the above actions, the claims for service connection for tinnitus and a left knee disorder  should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


